Citation Nr: 0315814	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  01-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for bronchitis.

2.	Entitlement to service connection for hemorrhoids.

3.	Entitlement to service connection for cardiovascular 
disease, including hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active service from 
June 1944 to September 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In December 2002, the Board informed the veteran that it was 
undertaking additional development for all four issues in 
this case.  Specifically, additional VA examinations were 
provided and private medical records were obtained.  In March 
2003 the Board informed the veteran that development had been 
completed.  However, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit invalidated the regulation 
that authorizes the Board to undertake development and decide 
a claim based on that evidence, absent a waiver of RO 
consideration by the veteran. (38 C.F.R. § 19.2(a)(2)).  See, 
DAV v. Sec'y of Veterans Affairs, No 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  The 
veteran has not waived RO consideration in this case.

REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran contends that he should be granted service 
connection for bronchitis, hemorrhoids, and cardiovascular 
disease including hypertension.  As indicated above, the 
Board has obtained additional evidence that is pertinent to 
this appeal.  This evidence has been obtained after the RO 
issued the most recent Supplemental Statement of the Case 
(SSOC).  Also, the RO has not reviewed this new evidence in 
the first instance and the veteran has not waived the right 
to have this new evidence considered originally by the RO.  
The Board's authority to issue a decision in the first 
instance based on evidence developed by the Board has been 
invalidated.  The Board has obtained additional medical 
evidence that is pertinent to the veteran's claims, which the 
RO has not yet reviewed.  Therefore, due process 
considerations mandate that this case be remanded to have the 
RO review the evidence in the first instance and issue a 
Supplemental Statement of the Case (SSOC) if the benefit 
sought on appeal remains denied.  Accordingly, this case is 
remanded for the following additional development:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.156, 3.159, 3.326(a) (2002) 
are fully complied with and satisfied.  

2.	The RO should review all the evidence in the 
veteran's claims file, including the 
additional VA examination reports and the 
additional private medical records obtained 
by the Board.  The RO should then 
readjudicate the veteran's claims for 
service connection for bronchitis, service 
connection for hemorrhoids, and service 
connection for cardiovascular disease 
including hypertension.  If, after 
readjudication, any benefit sought on appeal 
remains denied, the RO should issue an SSOC 
explaining to the veteran and his 
representative the rationale for the 
continued denial and giving them an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration if the claim remains denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


